Razinski v 136 Field Point Circle Holding Co. LLC (2016 NY Slip Op 00763)





Razinski v 136 Field Point Circle Holding Co. LLC


2016 NY Slip Op 00763


Decided on February 4, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 4, 2016

Tom, J.P., Friedman, Sweeny, Acosta, Andrias, JJ.


127 652357/13

[*1]Alexander Razinski, et al., Plaintiffs-Appellants,
v 136 Field Point Circle Holding Company LLC, Defendant-Respondent.


Katten Muchin Rosenman LLP, New York (Matthew D. Parrott of counsel), for appellants.
Baker Leshko Saline & Blosser, LLP, White Plains (Mitchell J. Baker of counsel), for respondent.

Order, Supreme Court, New York County (Joan A. Madden, J.), entered November 6, 2014, which, to the extent appealed from as limited by the briefs, declared that plaintiffs do not hold an equitable mortgage in the subject property, dismissed the equitable mortgage claims, and granted defendant's motion for summary judgment on its counterclaims for possession and ejectment, unanimously affirmed, without costs.
Plaintiffs presented no evidence that the deed to the subject property was held as security for a loan, pursuant to Real Property Law § 320 (see D & L Holdings v Goldman Co. , 287 AD2d 65 [1st Dept 2001], lv denied  97 NY2d 611 [2002]; cf. Resseguie v Adams , 55 AD2d 698, 698 [3d Dept 1976]), affd sub nom Locator-Map v Adams , 42 NY2d 1022 [1977]). Contrary to plaintiffs' assertion, the Master Agreement does not show that defendant loaned them money. Rather, it shows that they assigned their option to purchase the property to defendant in return for an option acquisition payment from defendant, i.e., that the money they received from defendant was part of a sale transaction.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 4, 2016
CLERK